                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                          U.S. Magistrate Judge S. Kato Crews

Civil Action No. 19-CV-01991-PAB-SKC

LESLIE SUSAN DALE,

       Plaintiff,

v.

COUNTRY PREFERRED INSURANCE COMPANY,

       Defendant.


                     MINUTE ORDER RE: DISCOVERY DISPUTE


       This Minute Order addresses the discovery dispute briefed by the Parties at Docket
Entries #19 and #20. The parties raised this discovery dispute at the Rule 16(b)
Scheduling Conference. [See #17.] The Court ordered the parties to brief the issue
pursuant to section E.3 of its Practice Standards. It has reviewed the briefs and applicable
law. No hearing is necessary. For the following reasons, the Court finds that reserves and
settlement authority are discoverable in this first-party bad faith case, and Defendants
should provide Plaintiff with un-redacted reserve and settlement authority figures.

       The scope of discovery in federal court is broad. Parties may obtain discovery
regarding any nonprivileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case, considering the importance of the issues at stake
in the action, the amount in controversy, the parties’ relative access to relevant
information, the parties’ resources, the importance of the discovery in resolving the
issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit. Fed. R. Civ. P. 26(b)(1). Information within this scope of discovery need not be
admissible in evidence to be discoverable. Id. While Rule 26 permits discovery regarding
any nonprivileged matter that is relevant to a party’s claim or defense, the proportional
needs of the case serve as guardrails for reasonably tailoring the scope of discovery. Id.
Further, the Court may limit the scope of discovery to protect a party from undue burden
or expense. Fed. R. Civ. P. 26(c)(1).

       The weight of authority in this district, to include the Colorado Supreme Court, has
found that reserve, settlement authority, and the liability and fault evaluations underlying



                                             1
those figures, is discoverable in first-party insurance cases alleging bad faith. Seaborn v.
American Family Mut. Inc. Co., 862 F. Supp.2d 1149, 1158 (D. Colo. 2012) (“Therefore,
the court finds that evidence of reserves and settlement authority, or other ‘values’ applied
to the claim in monetary terms, are discoverable in a case like this and Defendants may
not redact such information from the claims and legal files produced pursuant to this
Order.”); Turner v. State Farm Mut. Auto. Ins. Co., No. 09-cv-01926-CMA-KLM, 2010 WL
3239270, at *4 n.4 (D. Colo. Aug. 12, 2010) (“In Silva, the Colorado Supreme Court found
that evidence of an insurance company’s reserves and settlement authority is not
discoverable in a third-party action against an insurance company. [ ] The present case
is a first-party action against an insurance company and, therefore, this information is
likely discoverable.”) (internal citations omitted); Bishelli v. State Farm Mut. Auto. Ins. Co.,
No. 07-cv-00385-WYD-MEH, 2008 WL 280850, at *3 (D. Colo. Jan. 31, 2008) (“[T]he
Court concludes that Defendant should produce its level of reserves set aside for this
incident.”); Sunahara v. State Farm Mut. Auto. Ins. Co., 280 P.3d 649, 657-58 (Colo.
2012) (acknowledging that reserves, settlement authority, and liability assessments and
fault evaluations underlying those figures, might be discoverable in first-party actions
alleging bad faith); Silva v. Basin Western, Inc., 47 P.3d 1184, 1193 (Colo. 2002) (noting
the scope of discovery has been traditionally broader in first-party disputes and stating:
“In a first-party claim, the establishment of reserves and settlement authority could be
relevant and reasonably calculated to lead to admissible evidence regarding whether the
insurance company adjusted a claim in good faith or made a prompt investigation,
assessment, or settlement of a claim.”).

        The Court sees no reason to stray from this authority. Plaintiff has brought a first-
party claim against his insured (the Defendant) alleging bad faith and unreasonable delay
and denial of his claim. Defendant’s reserve, settlement authority, and the liability
assessments and fault evaluations underlying those figures, is relevant for the reasons
articulated in the above string of cases. It is also proportional to the needs of this case.
Defendants shall provide un-redacted reserve and settlement authority figures, to include
un-redacted liability assessments and fault evaluations underlying those figures, and
produce the same to Plaintiff by February 26, 2020.

       DATED: February 24, 2020.




                                               2
